   Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 1 of 13




                    Case No. 4:18-cv-03250
       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF TEXAS
JOHN COLE,                 §
                           §            On Appeal from the United States
     Appellant,            §            Bankruptcy Court for the Southern
                           §            District of Texas’ August 28, 2018
vs.                        §            Order Enforcing Confirmation Order
                           §            and Plan Injunction Against John
NABORS CORPORATE SERVICES, §            Cole, in In re C&J Holding Co., et al.,
INC.                       §            Case No. 16-33590
                           §
     Appellee.             §


                      APPELLANT JOHN COLE’S REPLY



Broocks M. Wilson
State Bar No. 24102655
Gerger Law Firm PLLC
2211 Norfolk, # 517
Houston, Texas 77098
Phone: 713.340.1400
Fax: 888.317.0281
mwilson@gerglaw.com
ATTORNEY FOR APPELLANT
JOHN COLE




                                    i
    Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 2 of 13




                          TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                       iii

REPLY                                                                       1

     1.    Res Judicata Does Not Preclude Appellant’s Challenge …           2
     2.    Appellant Did Not Consent to the Release                         3
     3.    The Notice Issues Are Significant                                6

CONCLUSION                                                                  8

CERTIFICATE OF COMPLIANCE                                                   8

CERTIFICATE OF SERVICE                                                      9




                                     ii
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 3 of 13




                            TABLE OF AUTHORITIES

Cases

Bank of Eng. v. Rice (In re Webb),
520 B.R. 748 (Bankr. E.D. Ark. 2014)                                        4

Bank of New York Trust Co., NA v. Official Unsecured Creditors Comm. (In re
Pacific Lumber Co.),
584 F.3d 229 (5th Cir. 2009)                                              3

Browning v. Navarro,
743 F.2d 1069 (5th Cir. 1984)                                               3

Da Silva v. Kinsho Int’l Corp.,
229 F.3d 358 (2nd Cir. 2000)                                                2

Durfee v. Duke,
375 U.S. 106 (1963)                                                         2

Futuresource L.L.C. v. Reuters, Ltd.,
312 F.3d 281 (7th Cir. 2002)                                                4

In re Edwards,
962 F.2d 641 (7th Cir. 1992)                                                2

In re Sandy Ridge Dev. Corp.,
881 F.2d 1346 (5th Cir. 1989                                                4

In re Specialty Equipment Cos.,
3 F.3d 1043, 1047 (7th Cir. 1993)                                           4

In re Sullivan Cent. Plaza I, Ltd.,
935 F.2d 723 (5th Cir. 1991)                                                7

In re Taylor,
884 F.2d 478 (9th Cir. 1989)                                                2

In re Williams,
61 B.R. 567 (Bankr. N.D. Tex. 1986)                                         4
                                        iii
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 4 of 13




In re Zenith Elecs. Corp.,
241 B.R. 192 (Bankr. D. Del. 1999)                                          3

Travelers Indem. Co. v. Bailey,
557 U.S. 137 (2009)                                                         2

Statutes & Rules

11 U.S.C. § 524(e)                                                          3

FED. R. BANKR. P. 9006                                                      8

FED. R. BANKR. P. 9014                                                      8

Secondary Sources

Consent, BLACK’S LAW DICTIONARY                                             3

RESTATEMENT (SECOND) OF JUDGMENTS § 12                                      2

RESTATEMENT (SECOND) OF JUDGMENTS § 69                                      2




                                      iv
        Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 5 of 13




                                                REPLY

          Appellee’s brief boils down to two arguments: 1) the matter of the third-party

releases is res judicata and thus can no longer be challenged, and 2) the Bankruptcy

Court1 had jurisdiction to enter to release Appellant’s claims against non-debtor third

parties because Appellant consented them. Neither of these arguments support

Appellee’s contention that Appellant’s claims against Nabors was released by the

Confirmation Order.

          First, an order that is rendered in obvious excess of the issuing court’s

jurisdiction is not entitled to res judicata effect. Because the Confirmation Order

was an unwarranted expansion of the Bankruptcy Court’s jurisdiction, it is not

entitled to res judicata.

          Second, a bankruptcy court cannot release claims against third parties without

the affirmative consent of the releasors. Appellant did not manifest his consent to

the release of his claims against Nabors.

          Appellee’s brief also attempts to mitigate the notice issues by alleging the

Bankruptcy Court had previously specifically considered Appellant’s claims against

Nabors and that these issues had already been before the Bankruptcy Court. This is

incorrect.




1
    Defined terms have the same meaning here as in Appellant’s Brief (ECF No. 6).

                                                     1
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 6 of 13




   1. Res Judicata Does Not Preclude Appellant’s Challenge Because the Order

      Entered Was Plainly Beyond the Bankruptcy Court’s Jurisdiction

      Appellant argues for the general rule that finality trumps validity and thus,

“[e]ven subject matter jurisdiction may not be attacked collaterally.” Travelers

Indem. Co. v. Bailey, 557 U.S. 137, 153 (2009). However, “the rule is not absolute.”

Id. at 153 n.7. Without explicit adoption, the Supreme Court noted the exception

where “[t]he subject matter of the action was so plainly beyond the court’s

jurisdiction that entertaining the action was an abuse of authority.” Id. (citing

RESTATEMENT (SECOND) OF JUDGMENTS § 12).

      Several circuits have adopted this exception noted in Bailey. See, e.g., Da

Silva v. Kinsho Int’l Corp., 229 F.3d 358, 362 (2d Cir. 2000) (citing RESTATEMENT

(SECOND) OF JUDGMENTS § 69); In re Edwards, 962 F.2d 641, 644 (7th Cir. 1992);

In re Taylor, 884 F.2d 478, 482 (9th Cir. 1989). In another instance providing

support, the Supreme Court held that a federal court has “the duty to inquire into the

jurisdiction” of a prior court to determine if the previous judgment was void upon

proper allegations of jurisdictional defects. Durfee v. Duke, 375 U.S. 106, 116

(1963).

      The matter before the Court involves a situation where the subject matter was

so plainly beyond the Bankruptcy Court’s jurisdiction that entertaining it was clearly

wrong.    First, the Bankruptcy Code explicitly prohibits the discharge of a


                                          2
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 7 of 13




non-debtor’s debts.    11 U.S.C. § 524(e).      Additionally, the Fifth Circuit has

repeatedly stated that non-consensual non-debtor releases and permanent injunctions

are foreclosed by this prohibition. Bank of New York Trust Co., NA v. Official

Unsecured Creditors Comm. (In re Pacific Lumber Co.), 584 F.3d 229, 252 (5th Cir.

2009) (citing four Fifth Circuit cases on the matter since 1993).

      The clear legal authority on this issue explains why the Bankruptcy Court’s

exercise of jurisdiction over Appellant’s claims against Nabors is an abuse of its

authority. Accordingly, this is a matter that fits into the exception and res judicata

does not apply.

   2. Appellant Did Not Consent to the Release

      Consent requires an affirmative act such as “concurrence”, “voluntary

yielding”, or “agreement.” BLACK’S LAW DICTIONARY (6th ed. 1996). Because the

plain meaning requires consent to be given by affirmative act, Appellant did not

provide his consent to the release language because he did not give any affirmative

act indicating consent.    Cases interpreting the meaning of “consent” in the

bankruptcy context support this conclusion. See, e.g., In re Zenith Elecs. Corp., 241

B.R. 92, 111 (Bankr. D. Del. 1999) (a release of third party claims “cannot be

accomplished without the affirmative agreement of the creditor affected.”). See also

Browning v. Navarro, 743 F.2d 1069, 1076 n.20 (5th Cir. 1984) (a bankruptcy court

“exceeds its power if it enters a consent decree to which there was not actual


                                          3
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 8 of 13




consent”); In re Williams, 61 B.R. 567, 572 (Bankr. N.D. Tex. 1986) (“consent” as

used in § 363(c) requires creditor’s affirmative approval).

      Indeed, even a creditor’s bare approval of a proposal is not affirmative enough

an act to constitute consent. In re Sandy Ridge Dev. Corp., 881 F.2d 1346, 1351

(5th Cir. 1989). See also Bank of Eng. v. Rice (In re Webb), 520 B.R. 748, 776-77

(Bankr. E.D. Ark. 2014) (collecting cases). Courts that have taken a non-objection

to mean consent have done so in the context of matters central to the bankruptcy

court’s “core” authority – such as sales of estate property – and have otherwise held

that non-debtor releases require affirmative consent. Compare, e.g., Futuresource

L.L.C. v. Reuters, Ltd., 312 F.3d 281, 286 (7th Cir. 2002) (holding that non-objection

is deemed consent for § 363(f) sales), and In re Specialty Equipment Cos., 3 F.3d

1043, 1047 (7th Cir. 1993) (holding that a consensual release only binds those

creditors voting in favor of the plan of reorganization).

      The Bankruptcy Court’s finding that a failure to object constitutes consent to

the third-party release is deeply prejudicial, unfair, and perverts the bankruptcy

process. In this case, Appellant worked for NCPS while it was a subsidiary of

Nabors. See ROA.4057. He filed his EEOC claim against NCPS, while it was a

subsidiary of Nabors. Id. The EEOC’s right to sue letter authorized him to sue

Nabors. See ROA.4060. It is unfair to expect Appellant to realize his claims against

Nabors are in jeopardy when noticed of C&J’s bankruptcy. The unfairness is


                                          4
     Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 9 of 13




compounded by the Plan’s length of 57 pages, single-spaced, in small font. See

ROA.3765-ROA.3831. The release of Appellant’s claims against Nabors is in bold

text on pages 42 through 44, but for all intents surrounded by lots of other bold text.

See ROA.3810-ROA.3812. The release does not specifically name Nabors, but

refers “Released Party,” which is defined on page 10, definition 122.              See

ROA.3778.

      It strains credulity to suggest a former employee with no legal training would

think his non-objection to C&J’s plan would result in the loss of his claim against a

non-debtor third party. And it seems patently unfair to require him to understand a

dense legal document in order to do so. This is why affirmative consent is required.

      Consent to a non-debtor release cannot arise from a failure to object; there

must be some affirmative action.       Appellant did not take any affirmative act

consenting to the release of his claims against Nabors. He did not sign a consent, he

did not vote to confirm the Plan, and it is unclear whether his class even voted to

accept the Plan. See ROA.3691-ROA.3763. In fact, Appellant has pursued his

claims against Nabors for 2 years since the Plan’s confirmation, an obvious

manifestation of non-consent. See ROA.1-ROA.11.             Thus, Appellant did not

consent to the Plan’s release provisions and the Bankruptcy Court’s exercise of

jurisdiction over his claim was egregious. The Plan’s release provisions should be

considered a void judgment as to Appellant.


                                          5
    Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 10 of 13




         Furthermore, Appellee has defended against the claim for two years and never

raised the defense until filing the Motion. If any party consented to anything it is

Nabors who consented to litigating Appellants’ claim in the Appellant’s chosen

forum for two years and then, on the eve of trial, sought refuge in the bankruptcy

court.

   3. The Notice Issues Are Significant

         Appellee’s argument for why the Bankruptcy Court had authority to rule after

five-day’s notice without a response or hearing appears to be based on its contention

that the Bankruptcy Court had already determined Appellant’s claims against Nabors

were enjoined and that Appellant had ignored the Bankruptcy Court’s order. This is

not factually correct.

         On March 4, 2017, Appellant filed a motion requesting relief in C&J’s

bankruptcy case from the automatic stay. See ROA.4005-ROA.4015. The motion

sought stay relief so that Appellant could include C&J as a party in its pending case

against Nabors. See ROA.4005. It did not request relief to proceed against Nabors.

Id. And contrary to the Appellee’s assertions, C&J’s opposition to Appellant’s stay

relief motion did not argue Appellant’s claims against Nabors were futile, only that

its claims against C&J were futile. See ROA.4025-ROA.4027.

         The only issue before the Bankruptcy Court in Appellant’s stay relief motion

was whether Appellant’s claims against C&J were discharged. In response to the


                                           6
    Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 11 of 13




Bankruptcy Court’s denial of Appellant’s motion, he has not pursued his claim

against C&J. The issue of whether Appellant’s claims against Nabors was not before

the Bankruptcy Court. Thus, there is no basis to Appellee’s assertion that Appellant

ignored the Bankruptcy Court’s order denying his motion by continuing to pursue

his claims against Nabors.

      Further, even if Appellant’s motion did include the issue of whether his claims

against Nabors had been discharged, the Bankruptcy Court never reached the merits

of Appellant’s contentions and denied the motion without prejudice. See ROA.

4044-ROA.4045, ROA. 4083. Thus, the Bankruptcy Court had not actually decided

the issue. And to the extent there is fault for failure to bring the matter to the

Bankruptcy Court’s attention, it is equal on both sides as Appellee did not bring the

Motion until it had participated in litigation with Appellant for more than a year-

and-a-half after the Confirmation Order was entered.

      Because the Bankruptcy Court had not previously considered the issue of

whether Appellant’s claim against Nabors were released, this is not a situation where

“a matter has already been adequately argued before the bankruptcy judge, and the

judge determines that no further hearings are necessary.” In re Sullivan Cent. Plaza

I, Ltd., 935 F.2d 723, 727 (5th Cir. 1991). The Bankruptcy Court had received no

briefing or evidence from Appellant on the issue, and thus its granting of the Motion




                                         7
    Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 12 of 13




without giving Appellant adequate opportunity to respond violated due process and

the Bankruptcy Rules. See FED. R. BANKR. P. 9006, 9014.

                                  CONCLUSION

      The Bankruptcy Court’s exercise of jurisdiction over Appellant’s claims

against Nabors without his consent was egregious and thus not entitled to any res

judicata effect. This Court should therefore reverse the Order.



Dated: January 4, 2019                       By: /s/ Broocks M. Wilson
                                             Broocks M. Wilson
                                             State Bar No. 24102655
                                             Gerger Law Firm PLLC
                                             2211 Norfolk, # 517
                                             Houston, Texas 77098
                                             Phone: 713.340.1400
                                             Fax: 888.317.0281
                                             mwilson@gerglaw.com
                                             ATTORNEY FOR APPELLANT
                                             JOHN COLE


                       CERTIFICATE OF COMPLIANCE

      I, Broocks M. Wilson, do hereby certify that Appellant’s Reply Brief contains
1,664 words, within the limits allowed by Federal Rule of Bankruptcy Procedure
8015(a)(7)(B).

                                                   /s/ Broocks M. Wilson




                                         8
    Case 4:18-cv-03250 Document 9 Filed on 01/04/19 in TXSD Page 13 of 13




                         CERTIFICATE OF SERVICE

      I, Broocks M. Wilson, do hereby certify that a true and correct copy of
Appellant’s Reply Brief was served upon the following by the Court’s CM/ECF
system on January 4, 2019.

Bernard R. Given
Loeb & Loeb LLP
Attorney for C&J

Henry Flores
Kelli S. Norfleet
Kelsey L. Zottnick
Haynes & Boone LLP
Attorneys for Appellee

                                               /s/ Broocks M. Wilson




                                      9
